620 So. 2d 1103 (1993)
Charles I. LIVINGSTON, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION and News and Sun-Sentinel Company, Appellees.
No. 92-1521.
District Court of Appeal of Florida, Fourth District.
June 30, 1993.
*1104 L. Anton Rebalko, Fort Lauderdale, for appellant.
John D. Maher, Tallahassee, for Appellee-Unemployment Appeals Com'n.
PER CURIAM.
The issue presented here is the same as that in Robinson v. Morrison, Inc., 501 So. 2d 1323 (Fla. 4th DCA 1986), and Vayvoski v. Unemployment Appeals Commission, 443 So. 2d 145 (Fla. 5th DCA 1983), namely, whether the appellee commission should hold an evidentiary hearing to determine whether the appellant claimant received procedural due process. We reach the same conclusion as the above cases and reverse and remand with direction to hold such hearing.
Upon remand, should it be determined that appellant did not receive the appeals referee's decision in time to seek review, the claimant appellant is to be afforded such opportunity as directed in Robinson v. Unemployment Appeals Commission, 526 So. 2d 198 (Fla. 4th DCA 1988).
GLICKSTEIN, C.J., and HERSEY and STONE, JJ., concur.